Name: Commission Implementing Regulation (EU) 2019/589 of 11 April 2019 amending Annex III to Regulation (EC) No 1251/2008 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries, territories, zones or compartments authorised for the introduction into the European Union of consignments of aquaculture animals (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  fisheries;  health;  trade;  Europe;  tariff policy;  European construction
 Date Published: nan

 11.4.2019 EN Official Journal of the European Union LI 100/14 COMMISSION IMPLEMENTING REGULATION (EU) 2019/589 of 11 April 2019 amending Annex III to Regulation (EC) No 1251/2008 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries, territories, zones or compartments authorised for the introduction into the European Union of consignments of aquaculture animals (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 22 and Article 61(3) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Annex III to Commission Regulation (EC) No 1251/2008 (3) establishes a list of third countries, territories, zones or compartments authorised for the introduction into the Union of aquaculture animals. (3) (3) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Regulation (EC) No 1251/2008 for the introduction into the Union of consignments of aquaculture animals from the withdrawal date, by continuing to comply with Union legislation for an initial period of at least nine months. (4) (4) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland, and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom and certain of its Crown Dependencies, should be included in the list of third countries, territories, zones or compartments set out in Annex III to Regulation (EC) No 1251/2008 authorised for the introduction into the Union of consignments of aquaculture animals. (5) Annex III to Regulation (EC) No 1251/2008 should therefore be amended accordingly. (6) This Regulation should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1251/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 328, 24.11.2006, p. 14. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Regulation (EC) No 1251/2008 of 12 December 2008 implementing Council Directive 2006/88/EC as regards conditions and certification requirements for the placing on the market and the import into the Community of aquaculture animals and products thereof and laying down a list of vector species (OJ L 337, 16.12.2008, p. 41). ANNEX The table set out in Annex III to Regulation (EC) No 1251/2008 is amended as follows: (a) the following lines are inserted after the entry for Cook Islands: GB United Kingdom of Great Britain and Northern Ireland X X X Whole country GG Guernsey X X X Whole country (b) the following line is inserted after the entry for Israel: JE Jersey X X X Whole country